MEMORANDUM **
Rickey Lane Pierce appeals pro se the district court’s order denying his motion to correct restitution. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Pierce contends, inter alia, that his motion to correct the restitution amount under 18 U.S.C. § 3572(d)(3) was not procedurally improper. Because section 3572 does not offer Pierce an avenue for relief, the district court did not err.
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All pending motions are denied.